Carpinello, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he did not comply with the reporting requirements.
Claimant was given the “privilege” (12 NYCRR 473.2 [b]) of using a touch-tone telephone to certify his continued eligibility for unemployment insurance benefits rather than being *652required to personally appear each week at the unemployment insurance office. To this end, he was given a confidential personal identification, number to serve as his electronic signature. Claimant was informed of the requirement that he not disclose this number to anyone or let anyone else certify benefits on his behalf. He violated this rule when he revealed the number to his wife who certified benefits for him. Under these circumstances, we find substantial evidence to support the Unemployment Insurance Appeal Board’s decision ruling that claimant was ineligible to receive benefits because he failed to comply with the reporting requirements (see, Labor Law § 596 [3]; see also, Matter of Howard [Levine], 43 AD2d 52, 54) and that the benefits he did receive were recoverable (see, Labor Law § 597 [4]).
Mikoll, J. P., Mercure, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.